Title: To George Washington from Andrew Elliot, 20 November 1783
From: Elliot, Andrew
To: Washington, George


                  
                     Sir
                     New York 20th November 1783
                  
                  Allow me before I leave this Country to make my Acknowledgements to Your Excellency for the very Polite Attention you was pleased to honor me with when at Tappan: and to assure you that it will give me real pleasure if Events should ever afford me an opportunity of evincing a grateful Remembrance.
                  Mrs Jauncey my Eldest Daughter chooses to remain in America; I shall leave her at New York: Should her Situation make any applications necessary, I have desired her to make them to Your Excellency; for this Presumption I am convinced an Appology is unnecessary, as the Exertions of Hum are ever pleasing to the Benevolent.  I am with great respect and regard Your Excellency’s Most Obedient and Most Humble Servant
                  
                     Andrew Elliot
                  
               